Citation Nr: 0124503	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for bilateral knee 
disability.  

4.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran has confirmed active service from March 1966 to 
December 1969.  VA records, information from the veteran, and 
copies of what appear to be service medical records provided 
by the veteran strongly suggest that he had subsequent active 
service from March 1971 to August 1987, but this period of 
service remains unverified.  

This appeal arises from a December 1998 rating action entered 
by the aforementioned regional office.  A notice of 
disagreement with this decision was received from the veteran 
in March 1999, and after a statement of the case was issued 
in January 2000, the appeal was perfected in March 2000, upon 
receipt by the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  In July 2000, the veteran provided 
testimony at a hearing conducted at the RO, and in due 
course, the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.


REMAND

As indicated above, the veteran's period of active service 
has not been verified.  Prior to entering a final decision in 
a claim for VA benefits, it is appropriate to have verified 
the period of service of the claimant to ensure basic 
eligibility.  In addition, it is observed that the service 
medical records that have been associated with the claims 
file have been provided by the veteran, rather than from the 
National Personnel Records Center, (NPRC), the typical 
repository of such records.  Although it appears that a 
complete set of service medical records was provided by the 
veteran, and the NPRC advised in June 1999 that extensive 
searches for the veteran's records yielded no results, had 
the source of the records now in the claims file been the 
official repository of them, there would be greater 
confidence that they are complete.  In view of this, in 
addition to verifying the veteran's period of service, 
another attempt to obtain the veteran's service medical 
records from the NPRC should be made.  

Regarding the merits of the claims for benefits themselves, 
the Board observes that with respect to a hiatal hernia, the 
veteran's service medical records show that during a 
cholecystectomy in January 1985, the surgeon noted the 
presence of "a moderate sized hiatal hernia permitting three 
fingers around the esophagus."  Records dated in January 1987 
reflect that when a medical work-up was undertaken to address 
chest discomfort, "a small and transient hiatus hernia" was 
found during an air contrast upper GI.  Although there are no 
post service medical records reflecting the presence of a 
hiatal hernia, given the nature of that disability, a current 
examination of the veteran would be appropriate to ascertain 
whether a hiatal hernia (or residuals of a hiatal hernia) is 
now present, and if so, the nature of the impairment, if any, 
it may cause.  

Regarding the bronchitis claim, the service medical records 
reflect a number of instances when the veteran was treated 
for that disability.  Notably, this occurred in February 
1985, January 1986, and December 1986.  Post service records 
show treatment for bronchitis in 1987, 1988, 1991, 1993 and 
in 2000.  On these facts, it is unclear whether the veteran's 
bronchitis represents a chronic condition with periods of 
quiescence or simply a series of acute illnesses.  To clarify 
that question, it is the Board's view that a medical opinion 
should be obtained.  

With respect to the veteran's claim concerning a bilateral 
knee disability, a review of the service medical records 
fails to show any treatment for knee complaints.  When the 
veteran was examined, in connection with his retirement from 
service in April 1987, however, the veteran mentioned that, 
although he received no treatment, he had experienced swollen 
and painful knees during the course of his military career.  
Despite this remark, the veteran's lower extremities were 
characterized as normal upon clinical evaluation, and it was 
not until January 1992 that any post service record reflects 
complaints of left knee pain.  It was not until January 1993 
that the veteran indicated that he had pain in what was 
presumably both knees.  

In January 1998, the veteran was examined for VA purposes, at 
which time he again described a history of knee swelling 
during service, particularly after running.  Examination 
revealed that both knees were ligamentously stable, but there 
was some tenderness bilaterally, as well as bilateral 
patellar grind.  X-rays were interpreted as revealing mild 
joint space narrowing, some patellofemoral arthritis, as well 
as sclerosis on the undersurface of the patella.  The 
diagnosis was degenerative joint disease of both knees.  

In a separate discussion, the Board notes that in reference 
to the veteran's knee disability the examiner wrote, "I do 
not feel this is directly related to his service employment. 
. . ."  At the same time, however, it also must be noted that 
no explanation was given to account for the veteran's in-
service knee complaints, complaints which are particularly 
credible given that they were voiced years before any claim 
for monetary benefits was submitted.  Under these 
circumstances, the Board believes that the VA physician who 
examined the veteran should be given an opportunity to 
amplify his remarks regarding the veteran's knee disability 
so as to confirm whether any current knee impairment may be 
related to the veteran's in-service bilateral knee 
complaints.  

Regarding the veteran's right ankle, there is only a single 
incidence of any treatment of that joint reflected in the 
service medical records.  That occurred in April 1971, after 
the veteran twisted his right ankle on the flight line.  
Curiously, there is a reference in that record to ankle 
weakness secondary to a previous ankle fracture, but there is 
no prior service medical record that makes reference to an 
ankle fracture.  Indeed, a document identified as an 
enlistment examination dated in May 1965 includes no mention 
of any ankle abnormality, and documents identified as a 
separation examination dated in October 1969 and another 
enlistment examination dated in March 1971 show that the feet 
and lower extremities were normal upon clinical evaluation.  
In any event, X-rays that were apparently taken in April 1971 
were interpreted as revealing no fracture, although the 
veteran was provided an ace bandage and crutches, and 
considered "OK for desk work."  When examined in connection 
with his retirement from service in April 1987, the veteran 
mentioned that he experienced swollen and painful ankles 
during his military career, but the examiner observed that 
there was no deformity, weakness or limitation of motion with 
respect to the ankles.  

Following service, the first record of any right ankle 
impairment is the report of the examination conducted for VA 
purposes in August 1998.  At that time, the veteran reported 
a history of multiple inversion injuries to his ankle during 
his military service, although he also mentioned a post 
service career in automotive sales that required him to be on 
his feet from 7 to 10 hours per day.  Examination revealed "a 
mild excursion of about 5-7 mm with anterior drawer testing," 
and palpation of the posterior aspect of the ankle revealed 
mild tenderness in the region of the retrocalcaneal bursa.  
Range of motion was to 25 degrees plantar flexion, and to 15 
degrees in dorsiflexion.  (Normal dorsiflexion is to 20 
degrees and normal plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71 Plate II.)  X-rays revealed calcification 
off the medial malleolus with a moderate sized lesion 
measuring approximately .5 x .7 mm, that was thought to 
represent either an old avulsion fracture, calcification or 
intratendinous (sic).  There was also calcification present 
in the insertion point of the Achilles tendon.  The diagnosis 
was "Old ankle injuries bilaterally with chronic ankle 
instability."   

It would appear that the 1971 ankle injury requiring a 
bandage and crutches would qualify as an old ankle injury, 
and, therefore, the diagnosis entered following the 1998 
examination of the veteran suggests a link between that 
injury and the veteran's current impairment.  Likewise, the 
veteran's complaints of periodic ankle problems when he was 
examined in connection with his service retirement in 1987 
provide some confirmation of the history upon which the 
current diagnosis was apparently based.  Nevertheless, with 
the absence of any evidence of right ankle treatment after 
1971, a more precisely worded opinion regarding any 
relationship between the veteran's service and his current 
right ankle impairment would be useful before entering a 
final determination in this case.  

This Remand will also give the RO an opportunity to consider 
the implications of the Veterans Claims Assistance Act of 
2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  38 U.S.C.A. § 5107(a).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the Board notes that the veteran was advised of the 
content of the VCAA in an April 2001 supplemental statement 
of the case, that document did not set forth the manner by 
which the law was applied to the veteran's particular case.  
Further, while the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and 
that body should ascertain whether even further development 
is necessary in this case.  (This should be determined in a 
manner consistent with guidance that is provided by the 
Department, including, General Counsel precedent opinions, as 
well as any binding and pertinent court decisions that are 
subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:

1.  The RO should contact the National Personnel 
Records Center and request verification of the 
veteran's active military service dates, as well as 
copies of his service medical records, if 
available.  

2.  Next, the veteran should be scheduled for 
examinations by physicians knowledgeable in 
gastrointestinal and pulmonary disabilities.  The 
physician who conducts the gastrointestinal 
examination should specifically ascertain whether 
or not the veteran currently has a hiatal hernia, 
and if so, describe the impairment, if any, arising 
from it.  The physician conducting the pulmonary 
portion of this examination should set forth 
whether the veteran's current pulmonary 
disabilities include chronic bronchitis, and if so, 
whether it is etiologically related to the 
treatment for bronchitis that the veteran received 
during service.  In rendering the requested opinion 
regarding the relationship of disability to 
service, it would be particularly helpful if the 
opinion was expressed in terms of whether the 
relationship is "unlikely," "likely," or "at least 
as likely as not."  In any case, a complete 
rationale for any opinions expressed should be 
included.  The claims folder and a copy of this 
Remand must be made available to the examiners 
prior to the examination in order that they may 
review pertinent aspects of the veteran's service 
and medical history.  A notation to the effect that 
this record review took place should be included in 
any examination report provided.

3.  The veteran's claims file also should be 
referred to the VA physician who conducted the 
August 1998 examination of the veteran's joints, if 
the person is available.  He should be asked to 
review the record, and in a written report, set 
forth the significance and relationship, if any, 
between the veteran's reported years long history 
of knee pain and swelling described in 1987 and 
current knee disability.  If no relationship exists 
between the veteran's in-service reports of knee 
problems and any current knee disability, that 
should be specifically stated.  Likewise, this 
physician should be asked to describe the 
relationship, if any, between the veteran's 1971 
right ankle treatment and his current right ankle 
instability.  If a relationship between knee and 
ankle disability to service cannot be definitively 
ruled in or ruled out, it is requested that the 
opinions provided be expressed in terms of whether 
such relationship is "unlikely," "likely," or "at 
least as likely as not."  If an examination of the 
veteran is necessary in order to provide the 
requested opinions, that should be arranged.  
Further, if the person who examined the veteran in 
August 1998 is no longer available, another 
examination should be scheduled, and that examining 
physician should be asked to provide the requested 
opinions regarding the relationship between current 
right ankle and bilateral knee disability and 
service.  

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, have been fully 
carried out.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in light of 
the changes in the law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.

5.  Thereafter, the RO should enter its decision 
concerning the claims for service connection.  If 
any decision remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues on appeal.  
After a reasonable period of time in which to 
respond has been provided, the case should be 
returned to the Board for further review.  

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




